MELNICK, Senior Judge,
dissenting:
I believe that MSG Blackstone was barred from sitting on this court-martial by Article 25(c)(1) of the Uniform Code of Military Justice. Clearly both appellant and MSG Blackstone were members of the same company. To me, the Code and the Manual (paragraph 4b, Manual for Courts-Martial, United States, 1969 (Revised edition)) adopt a strict test and preclude, in the Army, a member of an accused’s company from sitting as a court member at his court-martial. The duties of that court member within that company are irrelevant. Whether he stands formation, or knows the accused, is of no consequence.
The only possible issue here is whether MSG Blackstone was actually a member of some other company. It is true that the affidavits provided to us by the Government, and not challenged by appellant, indicate MSG Blackstone was attached to the United States Military Community Activity, Schweinfurt, and performed duties totally removed from the company to which he was assigned. However, I cannot conclude that MSG Blackstone was a de facto member of the Community Activity, as do my colleagues. It is apparent from the submitted affidavits that MSG Blackstone was an overstrength addition to the Community Activity; he was “borrowed” from the tactical unit to which he belonged. He could not be assigned to the Community Activity because there was no authorized space for him; it was not intended that he be a member of the Community Activity. In these circumstances, I believe he remained a member of appellant’s company and was thus barred from sitting on his court-mar*682tial. This Court reached the same conclusion on similar facts in United States v. Scott, 25 C.M.R. 636 (ABR 1958).
I would not invoke waiver here. My reading of this record is that no one picked this issue up until after the trial. Then the Staff Judge Advocate raised it in his review and defense counsel noted it in his Goode response. I see no reason to hold defense counsel here to a higher standard than that applied to the military judge, the trial counsel, or the Staff Judge Advocate. See United States v. Wilson, 7 U.S.C.M.A. 656, 23 C.M.R. 120 (1957).
The remaining issue is relief. In United States v. Anderson, 10 M.J. 803 (AFCMR 1981), the Air Force Court of Military Review reversed without more on similar facts. I would do the same. I have considered the cases which held that the presence of an ineligible enlisted man is waivable.1 Whatever the merits of those decisions, and the cases they cite, they do not deal with situations where, as here, an accused has not waived affirmatively the presence of an ineligible enlisted member. Rather, this case is controlled by those decisions where an improperly appointed court member sits or a challenge is erroneously denied. The court is considered to be tainted. There is no head count of votes or other testing for prejudice. In United States v. Moore, 4 U.S.C.M.A. 675, 16 C.M.R. 249 (1954) the Court of Military Appeals held that when an ineligible person participates as a court member it is fatal to the findings and the sentence. That holding has been repeated in a variety of settings.2 It is controlling here.
I would, accordingly, set aside this conviction.

. United States v. Kimbali, 13 M.J. 659 (NMCMR 1982); United States v. Tagert, 11 M.J. 677 (NMCMR 1981).


. United States v. Lenoir, 13 M.J. 452 (CMA 1982); United States v. Johnson, 23 U.S.C.M.A. 104, 48 C.M.R. 665 (1974); United States v. Cleveland, 15 U.S.C.M.A. 213, 35 C.M.R. 185 (1965); United States v. Harnish, 12 U.S.C. M.A. 443, 31 C.M.R. 29 (1961).